ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, and the response thereto, and the motion of Public Defender Service for leave to file brief as amicus curiae in support of petition for rehearing en banc, and the lodged brief; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that the motion of Public Defender Service for leave to file brief as amicus curiae is granted and the Clerk is directed to file the lodged brief of amicus curiae. It is
FURTHER ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of May 20, 1986, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this case for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before December 29, 1986.
Associate Judges TERRY and STEAD-MAN have recused from participating in this case.